Citation Nr: 1611315	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extraschedular rating for low back pain with degenerative changes in excess of 10 percent prior to May 11, 2010 and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, his spouse, his daughter and an observer


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1975 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefit sought on appeal.

In December 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the record.

In a May 2014 decision, the Board denied entitlement to a rating in excess of 10 percent for low back pain with degenerative changes prior to May 11, 2010 and in excess of 20 percent thereafter.  The Board declined to refer the claim for consideration of an extra-schedular rating. 

The Veteran appealed the May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Memorandum Decision, the Court set aside the portion of the Board's May 2014 decision that determined that referral of the Veteran's claim for an extra-schedular rating was not warranted and remanded the matter for further proceedings consistent with the decision.  The July 2015 Decision did not disturb the Board's findings regarding the schedular rating of the condition of low back pain with degenerative changes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's July 2015 decision found that the Board failed to provide adequate reasons and bases whether referral for consideration of an extraschedular rating was warranted.  In doing so, the Court found that the Board had failed to address favorable evidence of symptoms not addressed in the rating criteria.  For example, the Veteran related that his service-connected low back disability caused him to experience constant pain, could only walk a distance of one block at a time, had severe flare-ups, lost two months of work in a two-year period, and had been forced to cut back his work hours and duties.  The Court pointed out that the schedular criteria for the Veteran's service-connected disability do not include these symptoms.  

In light of the Court's concerns, the Board finds that referral is warranted to the Under Secretary for Benefits or the Director, Compensation.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Barringer v. Peake, 22 Vet. App. 242 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director of Compensation for consideration of entitlement to increased ratings for low back pain with degenerative changes, for each period on appeal, on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) (2015).  Associated any decision or memoranda issued by the Director with the claims file.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




